907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Joyce LITTLE, Petitioner.
No. 90-8105.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 19, 1990.

On Petition for Writ of Mandamus.
Joyce Little, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Joyce Little brought this mandamus petition seeking an order recusing the district court judge and vacating the judgment entered in her discrimination suit.  Little has not shown any extrajudicial bias on Judge Hilton's part, only that she is dissatisfied with how he has ruled in her case.  A writ of mandamus is not appropriate when there is no evidence of extrajudicial bias.   See In re:  Beard, 811 F.2d 818 (4th Cir.1987).  Also, mandamus authority cannot be used as a substitute for appeal.   See In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Therefore, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral aregument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.